DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/7/2022 has been entered. Claims 1-16 remain pending in the application. Claims 18-21 are new.
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 6/7/2022.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 6/7/2022.
Applicants amendments to the claims and arguments have overcome the claim objections previously set forth in the Non-final Office Action mailed 6/7/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 6/7/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2022 and 8/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:   
Line 2 recites “reeaccelerate”. This is spelled incorrectly. Examiner suggests replacing “reeaccelerate” with “reaccelerate”.
Line 2 recites “the the at least a portion”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the the at least a portion” with “the at least a portion”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 20,
Line 1-3 recites “wherein the first flow of the first fluid reaccelerates the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow”. There does not appear to be support in the original disclosure for this limitation. The disclosure appears to be silent as to the first flow of the first fluid reaccelerates the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow. Appropriate correction is required. 
Examiner notes claim 21 is similarly rejected by virtue of its dependency on claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 20,
Line 1-3 recites “wherein the first flow of the first fluid reaccelerates the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “wherein the first flow of the first fluid reaccelerates the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow” with “wherein the first flow of the first fluid is configured to reaccelerate the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow”. For examination purposes Examiner construes “wherein the first flow of the first fluid reaccelerates the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow” to mean that the first flow of the first fluid is configured to reaccelerate the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow.
Examiner notes claim 21 is similarly rejected by virtue of its dependency on claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fech (U.S. PG publication 20160184524). 
 In regard to claim 1,
Fech discloses an instrument (see figure 2A and 4B; Examiner notes the instrument is construed as the instrument head 20 shown in figure 4B which although not shown in figure 4B is attached to inlets 11 and 12 shown in figure 2A; paragraph [0074]) for supplying a fluid into tissue (paragraph [0073]) via an output (figure 2A, item 23) of the instrument, the instrument comprising: 
a first conduit (figure 4B, item 21) for outputting a first flow of a first fluid (fluid within item 21; paragraph [0078]) in an axial direction from a first opening (figure 4B, item 26) of the first conduit toward the output of the instrument via a reacceleration zone (figure 4B, item 24; Examiner notes reservoir 24 is construed as a reacceleration zone since a second fluid within reservoir 24 can be reaccelerated by the first fluid as supported by paragraph [0078]; Examiner notes “for outputting a first flow of a first fluid in an axial direction from a first opening  of the first conduit toward the output of the instrument via a reacceleration zone is an intended use limitation and due to the structure of the first conduit, the first conduit is fully capable of the intended use), the first flow having a first velocity for forming a channel in the tissue (paragraph [0029] and [0032]); and 
a second conduit (figure 4B, item 22) for channeling a second flow of a second fluid (fluid within item 22; paragraph [0078] and [0082]) in the axial direction into the reacceleration zone (paragraph [0078] and [0082]) such that the first flow of the first fluid reaccelerates in the reacceleration zone at least a portion of the second flow comprising ingredients of the second fluid and supplies the ingredients (paragraph [0008]) into the channel entering the reacceleration zone (paragraph [0078] and [0038]; Examiner notes “for channeling a second flow of a second fluid in the axial direction into the reacceleration zone such that the first flow of the first fluid reaccelerates in the reacceleration zone at least a portion of the second flow comprising ingredients of the second fluid and supplies the ingredients into the channel entering the reacceleration zone” is an intended use limitation and due to the structure of the second conduit and the supply system, the second conduit is fully capable of the intended use. Examiner notes the velocity of “the second flow” is not further defined).
[AltContent: textbox (Preacceleration zone)]In regard to claim 2,
[AltContent: arrow]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 1, having a preacceleration zone (see figure 4B above) of the second conduit upstream of the reacceleration zone (see figure 4B above), wherein the instrument is configured to preaccelerate the second fluid in the axial direction in the preacceleration zone (paragraph [0078] and [0082]; Examiner notes “configured to preaccelerate the second fluid in the axial direction in the preacceleration zone” is an intended use limitation and due to the structure of the instrument, the instrument is fully capable of the intended use), and wherein the first opening is arranged at the reacceleration zone such that the first fluid output from the first opening reaccelerates the preaccelerated second fluid in the axial direction (paragraph [0078]).
In regard to claim 3,
[AltContent: textbox (Preacceleration zone)][AltContent: ][AltContent: textbox (Nozzle section)][AltContent: arrow]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 2, wherein the preacceleration zone is formed by a nozzle section (see figure 4B above) of the second conduit having an inner cross-section that tapers in a direction of the second flow (see figure 4B above wherein part of the nozzle section has an inner cross-section that tapers in the direction of the second flow).
In regard to claim 4,
[AltContent: ][AltContent: textbox (Subsection of the nozzle section)]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale


Fech discloses the instrument of claim 3, wherein the inner cross-section of the nozzle section continuously tapers in at least a subsection of the nozzle section (see figure 4B above).
In regard to claim 5,
Fech discloses the instrument of claim 1, wherein the second conduit concentrically surrounds the first conduit at the first opening (see figure 4B)to form a ring-shaped shell flow of the second fluid around the first fluid exiting from the first opening (Examiner notes the fluid present in item 22 which surrounds item 21 when the first fluid exits the first opening is construed as creating a ring-shaped shell flow of the second fluid due to the concentric construction).
In regard to claim 7,
[AltContent: ][AltContent: textbox (Section)]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 1, wherein an outer wall (outer wall of item 14) of the second conduit is elastic in a section around the first opening (paragraph [0007]: wherein the shaft (item 14) is elastic. Since the entire shaft is elastic, the outer wall of the second conduit is elastic in a section around the first opening).
In regard to claim 8,
Fech discloses the instrument of claim 7, wherein the section is formed by an elastic element that forms the outer wall of the second conduit (paragraph [0007]; see analysis of claim 7 above).
In regard to claim 9,
[AltContent: textbox (Tube section)][AltContent: ][AltContent: ][AltContent: textbox (Section)]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 8, wherein the elastic element is upstream connected with a tube section (see figure 4B above) of the second conduit, and wherein a centering device (item 25) is arranged radially between the tube section and the first conduit (see figure 4B).
In regard to claim 10,
[AltContent: textbox (Tube section of first conduit)][AltContent: ][AltContent: ][AltContent: textbox (Tube section of second conduit)][AltContent: ][AltContent: textbox (Section)]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale


Fech discloses the instrument of claim 9, wherein the tube section of the second conduit surrounds a tube section of the first conduit (see figure 4B above), wherein the centering device is arranged radially between the tube section of the second conduit and the tube section of the first conduit in order to concentrically align the tube section of the first conduit with the tube section of the second conduit (see figure 4B above).
In regard to claim 11,
Fech discloses the instrument of claim 1, wherein the second conduit ends downstream of the first opening and/or upstream of the output of the instrument (see figure 4B).
[AltContent: ][AltContent: textbox (Distal end of the instrument )]In regard to claim 12,
[AltContent: rect][AltContent: connector][AltContent: textbox (Transition location)]
    PNG
    media_image2.png
    250
    491
    media_image2.png
    Greyscale

Fech discloses the instrument of claim 1, wherein the instrument is configured to channel the first fluid and the second fluid adjacent to each other in conduit sections (item 11 and 12) of the first conduit and the second conduit arranged adjacent to each other until the first fluid and the second fluid reach a transition location (see figure 2A above) close to a distal end of the instrument (see figure 2A above; Examiner notes the transition location is construed as being close to the distal end of the instrument due to its placement) and to channel the first fluid and the second fluid in coaxial conduit sections of the first and second conduit after the transition location to the distal end of the instrument (see figure 2A above).
In regard to claim 13,
Fech discloses the instrument of claim 2, wherein at least one of the preacceleration zone and the reacceleration zone is arranged in a head (item 20) of the instrument (see figure 4B).
In regard to claim 14,
Fech discloses an instrument head (item 20) for the instrument according to claim 13 (see rejection of claim 13 above).
In regard to claim 15,
Fech discloses an application system (instrument of figure 2A and 4B; Examiner notes the instrument is construed as the instrument head 20 shown in figure 4B which although not shown in figure 4B is attached to inlets 11 and 12 shown in figure 2A; paragraph [0074] in conjunction with supply system 50) comprising: 
the instrument according to claim 1 (see rejection of claim 1 above; instrument of figure 2A and 4B); and 
a supply device (item 50) that is in fluid connection with the first conduit and the second conduit (paragraph [0099]) and that is configured to supply the first fluid and the second fluid in a sequence of supply intervals (paragraph [0099]-[0103]).
In regard to claim 16,
Fech discloses the application system of claim 15, wherein the supply device comprises a control (item 51) configure to control the application system (paragraph [0100]-[0105]) such that the first fluid is supplied at the first velocity during a first working fluid supply interval (interval t1; paragraph [0101]), and supplied at a second velocity less than the first velocity during a second working fluid supply interval (T2 and T3 are construed as the second working fluid supply interval; paragraph [0078], [0012] and [0103]; Examiner notes the second velocity is construed as less than the first velocity as it does not create a channel in the tissue, but rather is only used as a propellant; Examiner further notes the control is fully capable of the intended function due to its structure) and the second fluid is suppled at a velocity less than the second velocity of the first fluid at least during at least a portion (T2) of the second working fluid supply interval (paragraph [0078] and [0102]; Examiner notes the second velocity is construed as less than the second velocity as the second fluid is not supplied at a velocity sufficient to exit reservoir 24 while the second velocity of the first fluid enables fluid to exit reservoir 24; Examiner further notes the control is fully capable of the intended function due to its structure).
In regard to claim 19,
Fech discloses the instrument of claim 1, wherein the instrument is configured to inject the ingredients into the tissue in a needleless manner (see figure 2A where no needle is present).
In regard to claim 20,
Fech discloses the instrument of claim 1, wherein the first flow of the first fluid reaccelerates the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow (see 112 rejection above for claim interpretation; Examiner notes due to the structure of the instrument and control system 51, the first flow of the first fluid is fully capable of reaccelerating the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 11, 15, and 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Vogt (U.S. PG publication 20130331772) further in view of Fischer (U.S. PG publication 20110028887).
In regard to claim 1,
Vogt discloses an instrument (see figure 1 not including pressure reducer 34) for supplying a fluid via an output (outlet opening in item 28) of the instrument, the instrument comprising: 
[AltContent: textbox (First opening)][AltContent: arrow]
    PNG
    media_image3.png
    590
    509
    media_image3.png
    Greyscale

a first conduit (figure 1, item 4) for outputting a first flow of a first fluid (gas) in an axial direction from a first opening (see figure 1) of the first conduit (paragraph [0054]) toward the output of the instrument via a reacceleration zone (figure 1, item 30; paragraph [0057]); and 
a second conduit (figure 1, item 32 and 24) for channeling a second flow of a second fluid (liquid) in the axial direction into the reacceleration zone (paragraph [0057]) such that the first flow of the first fluid reaccelerates in the reacceleration zone at least a portion of the second flow comprising ingredients of the second fluid and supplies the ingredients (paragraph [0057]).
Although Vogt discloses that the strength of the fluid delivered can be varied (paragraph [0035], [0058]-[0059]), Vogt is silent as to an instrument for supplying a fluid into tissue, and the first flow having a first velocity for forming a channel in the tissue. As a result, Vogt also fails to disclose the first flow of the first fluid reaccelerates in the reacceleration zone at least a portion of the second flow comprising ingredients of the second fluid and supplies the ingredients into the channel. 
Fischer teaches an instrument (see figure 16 and figure 1; paragraph [0046]) for supplying a fluid into tissue (paragraph [0006] and [0053]), and the first flow having a first velocity for forming a channel in the tissue (paragraph [0006] and [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vogt to include an instrument for supplying a fluid into tissue, and the first flow having a first velocity for forming a channel in the tissue, as taught by Fischer, therefore resulting in the first flow of the first fluid reaccelerates in the reacceleration zone at least a portion of the second flow comprising ingredients of the second fluid and supplies the ingredients into the channel for the purpose of enabling several functions (including cleaning which the instrument of Vogt is used for) of a water jet surgical instrument to be suitably combined in one instrument and the operation made easier (paragraph [0015], [0006]-[0007] of Fischer) and for the purpose of allowing adaptability with a particular tissue (paragraph [0008] of Fischer). Examiner notes in modifying Vogt, cleaning would still be enabled, while supplying a fluid into tissue (which is an intended use limitation) would also be enabled. 
In regard to claim 5,
Vogt in view of Fischer teaches the instrument of claim 1, wherein the second conduit concentrically surrounds the first conduit at the first opening (see figure 1 of Vogt) in to form a ring-shaped shell flow of the second fluid around the first fluid exiting from the first opening (paragraph [0057] of Vogt; Examiner notes due to the concentric configuration a ring-shaped shell flow of the second fluid is created around the first fluid exiting from the first opening).
In regard to claim 6,
Vogt in view of Fischer teaches the instrument of claim 5, wherein the second conduit is configured to radially closely approach the first conduit such that a working flow that exits from the first opening sucks ingredients from the ring-shaped shell flow of the second fluid into the working flow (paragraph [0057] of Vogt).
In regard to claim 11,
Vogt in view of Fischer teaches the instrument of claim 1, wherein the second conduit ends downstream of the first opening and/or upstream of the output of the instrument (see figure 1 of Vogt: wherein the second conduit ends downstream of the first opening).
In regard to claim 15,
Vogt in view of Fischer teaches an application system (see figure 1 of Vogt and source of compressed gas as disclosed in paragraph [0059] of Vogt and pressure reducer 34 of Vogt) comprising: 
the instrument according to claim 1 (see rejection of claim 1 above); and 
a supply device (source of compressed gas as disclosed in paragraph [0059] of Vogt and pressure reducer 34 of Vogt) is in fluid connection with the first conduit and the second conduit (see figure 1 of Vogt) and that is configured to supply the first fluid and the second fluid in a sequence of supply intervals (paragraph [0057] of Vogt).
In regard to claim 18,
Vogt in view of Fischer teaches the application system of claim 15, wherein the supply device comprises a control (item 34 of Vogt) configured to control the application system such that the first fluid is supplied at the first velocity during a first working fluid supply interval (interval before liquid is aspirated as disclosed in paragraph [0057] of Vogt) and supplied at a second velocity equal to the first velocity during a second working fluid supply interval (interval after aspiration of liquid as disclosed in paragraph [0057] of Vogt; see also paragraph [0058]-[0059] of Vogt), and the second fluid is supplied at a velocity less than the second velocity of the first fluid at least during at least a portion of the second working fluid supply interval (paragraph [0057] of Vogt).
In regard to claim 19,
Vogt in view of Fischer teaches the instrument of claim 1, wherein the instrument is configured to inject the ingredients into the tissue in a needleless manner (see figure 1 of Vogt where no needle is present).
In regard to claim 20,
Vogt in view of Fischer teaches the instrument of claim 1, wherein the first flow of the first fluid reaccelerates the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow (see 112 rejection above for claim interpretation; Examiner notes due to the structure of the instrument and control system, the first flow of the first fluid is fully capable of reaccelerating the at least a portion of the second flow of the second fluid having the ingredients until a velocity of the ingredients equals the first velocity of the first flow as supported by paragraph [0057]-[0058] of Vogt).
In regard to claim 21,
Vogt in view of Fischer teaches the instrument of claim 20.
Vogt in view of Fischer teaches wherein the instrument uses the Bernoulli effect to reeaccelerate the the at least a portion of the second flow of the second fluid having the ingredients (Examiner notes as disclosed in paragraph [0061] of the instant disclosure “By means of the instrument 10, the working fluid 16 and the cell suspension are output such that the working fluid jet downstream of the first opening 12 sucks the cell suspension 17 that surrounds working jet 20 in a shell-like manner radial inwardly toward the working jet 20. This is traced back to the Bernoulli effect that also applies in a jet pump and is contrary to the simple mixing of two fluid jets by superimposition”. As disclosed in paragraph [0068] of Vogt and [0057] of Vogt the constriction of Vogt produces an acceleration of the first fluid which generates a negative pressure i.e. suction and reaccelerates the at least a portion of the second flow of the second fluid having the ingredients).
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Applicant argues in regard to Fetch (U.S. PG publication 20160184524) that Fetch does not teach a “second flow” of the second fluid is reaccelerated, but only teaches that a stagnant second fluid is reaccelerated. Examiner notes Fetch appears to be silent as to the second fluid is stagnant as argued by the Applicant. Additionally, the limitation in question is an intended use limitation. A second flow of the second fluid is channeled from second conduit 22 to reservoir 24. Due to the structure of the instrument of Fetch, a second flow of the second fluid is fully capable of being reaccelerated. Examiner notes claim 1 does not further define “the second flow” in terms of velocity i.e. a constant velocity or varying velocity or define the timing of the second flow in relation to the first flow.
Applicant argues Vogt (U.S. PG publication 20130331772) is related to using a light spray to clean tissue. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783